Citation Nr: 1821652	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  10-40 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for a bilateral hammertoe disability.

2.  Whether there was clear and unmistakable error (CUE) in the April 1998 rating decision that assigned an effective date of February 19, 1996, for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. S.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1984 to April 1987.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the RO that, in pertinent part, denied an increased rating for service-connected Reiter's syndrome with uveitis, left knee chondromalacia, and hammertoes of right foot; and determined that there was no CUE in assigning an effective date of February 19, 1996, for the award of TDIU.  The Veteran timely appealed.

In April 2010, the Veteran testified during a hearing before RO personnel.

In August 2010, a Decision Review Officer assigned separate disability ratings of 10 percent for hammertoes of each foot, effective September 14, 2009.

In June 2013, the Veteran testified during a hearing before the undersigned in Washington, D.C.  Also, during the hearing, the undersigned granted the Veteran's request for a 60-day abeyance to submit additional documentary evidence; however, no additional response was received from the Veteran in that timeframe.

In a decision promulgated in March 2014, the Board denied an increased rating for service-connected Reiter's syndrome with uveitis, left knee chondromalacia, and hammertoes of right foot for the period prior to September 14, 2009; and remanded the matter of an increased rating for a bilateral hammertoe disability for the period from September 14, 2009, and the matter of whether there was a CUE in assigning February 19, 1996, as the effective date for a TDIU award.

In October 2014, VA's Appeals Management Office (AMO) assigned a combined rating of 30 percent for the Veteran's bilateral hammertoe disability, effective September 14, 2009.  Because higher evaluations are available for a bilateral hammertoe disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2017, the Board again remanded the matters for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

 
FINDINGS OF FACT

1.  The Veteran's bilateral hammertoe disability has been manifested primarily by complaints of pain on standing and walking, weakness, stiffness, all toes tending to dorsiflexion, high arch, claw foot, tenderness, and degenerative changes of foot and ankle.  Ankylosis, painful callosities, dropped forefoot, marked varus deformity, and pronounced flatfoot are not demonstrated.

2.  Prior to July 6, 1995, the Veteran's service-connected disabilities combined to a 20 percent rating; and prior to February 19, 1996, the Veteran's service-connected disabilities combined to a 40 percent rating.

3.  In an April 1998 rating decision, a Decision Review Officer granted service connection for depression evaluated as 50 percent disabling effective February 19, 1996.

4. The effective date of the award of TDIU benefits cannot be earlier than the effective date of the combined 70 percent rating for service-connected disabilities-that is, February 19, 1996.

5. The Veteran has not established, without debate, that the correct facts, as then known, were not before the RO in April 1998, or that the RO ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time; and that, but for any such alleged error, the outcome of the April 1998 rating decision would have been different. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for bilateral hammertoe disability are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.44, 4.45, 4.59, 4.71a, Diagnostic Code 5278 (2017).

2.  Clear and unmistakable error in the April 1998 rating decision, which assigned an effective date of February 19, 1996, for the award of TDIU, has not been established.  38 C.F.R. § 3.105(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Rating

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting the Board's decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board has summarized the relevant evidence where appropriate; and the analysis below focuses specifically on what the evidence shows, or fails to show, as to the claim on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.

Analysis

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2017).  Moreover, joint testing is to be conducted on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).

The Veteran's bilateral hammertoe disability has been assigned a 30 percent rating under Diagnostic Code 5278, based on acquired claw foot.  38 C.F.R. § 4.71a.  Here, neither foot is considered undamaged for comparison purposes.  See Correia, 28 Vet. App. at 170.

Pursuant to Diagnostic Code 5278, a 30 percent rating is warranted for bilateral pes cavus with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads. A 50 percent rating is warranted for bilateral pes cavus with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity. 38 C.F.R. § 4.71a, Diagnostic Code 5278.  

A 50 percent rating is warranted for pronounced bilateral flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation-which is not improved by orthopedic shoes or appliances. 38 C.F.R. § 4.71a, Diagnostic Code 5276.

VA records reflect recurring symptoms of pain, weakness, and stiffness associated with a bilateral hammertoe disability with claw foot deformity.  Examination in April 2009 revealed no evidence of callosities or of skin breakdown of the right foot, although there was a shoe-wear pattern especially on the heel area.  All toes on the right foot were hammer toe.  There was also evidence of high arch and clawfoot, but no evidence of flat foot or hallux valgus.  The Veteran denied flare-ups.  Examination of both feet in May 2010 revealed no evidence of painful motion, edema, instability, weakness, or tenderness.  There was no evidence of callosities or skin breakdown.  X-rays revealed mild to moderate hammertoe deformities, and multiple mild degenerative changes about the foot and ankle.  

More recently, in June 2013, the Veteran testified that he had daily pain in both feet and deformities, and that he wore orthopedic shoes with inserts, and regularly soaked his feet in Epson salt.  Following the Board's June 2017 remand, the Veteran waived the RO's review of additional evidence.  In January 2018, the Veteran submitted private medical records that revealed chronic pain in both feet; and, in addition to acquired deformity toe, hallux varus was noted.

At no time, however, has there been a showing of painful callosities during any examination, or marked contraction of plantar fascia with dropped forefoot or marked varus deformity.  Although private medical records recently mentioned hallux varus, such deformity was not described as marked.  Nor is there evidence of pronounced bilateral flatfoot with marked pronation.

Lastly, there is no showing of any ankylosis of either ankle.  Hence, Diagnostic Code 5270 is inapplicable. 

Thus, based on the above record, even when taking into account the Veteran's lay assertions in terms of chronic daily pain, the criteria for a disability rating in excess of 30 percent for the Veteran's bilateral hammertoe disability have not been shown or approximated.  In this regard the evidence is not in equipoise, but is against an increased rating.  The Board ultimately places more weight on the results of objective clinical examination than the Veteran's lay reports as to the severity of his symptoms. 

In short, the Board finds that the overall severity, characteristics, and duration of the Veteran's symptoms are not on par with the level of severity contemplated by the 50 percent rating criteria for acquired claw foot.  Accordingly, the requirements for an increased disability rating in excess of 30 percent for the Veteran's bilateral hammertoe disability are not met.

II.  CUE

Legal Criteria

Under 38 C.F.R. § 3.105(a), CUE that requires revision of a prior final rating action exists only where it appears "undebatably" that "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

A determination that there was CUE must be based on the record and the law that existed at the time of the prior unappealed rating decision.  Russell v. Principi, 3 Vet. App. at 314.  

Additionally, CUE is the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how the RO evaluated the facts is inadequate to raise such a claim.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

In addition, the law is well settled that any breach of VA's duty to assist a claimant cannot form a basis for a claim of CUE because such a breach creates only an incomplete rather than an incorrect record.  Elkins v. Brown, 8 Vet. App. 391, 396 (1995); however, VA's commission of a "grave procedural error" may vitiate the finality of a decision.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).

Factual Background

In December 1987, the RO granted service connection and assigned a 20 percent disability rating for the Veteran's Reiter's syndrome with arthritis of both feet and torn ligaments of left ankle.  The Veteran timely appealed for a higher rating.

In a decision promulgated in January 1990, the Board denied an increased rating for Reiter's syndrome.  The Veteran contended, at the time, that the service-connected disability interfered with employment.
  
In November 1991, the RO continued the denial of an increased rating for the Veteran's service-connected Reiter's syndrome.  Records at the time reflect that the Veteran was employed by the U.S. Postal Service. 

On February 10, 1995, the Veteran filed a claim for an increased rating for his service-connected Reiter's syndrome-contending that the condition had progressed.

In May 1995, the Veteran testified that he currently was employed as a labor custodian and that he missed up to "a whole week of work" in a month, due to the severity of his service-connected Reiter's syndrome.

In July 1995, the RO denied the claim for an increased rating for the service-connected Reiter's syndrome.  The Veteran timely appealed.  He also submitted another claim for an increased rating, and indicated that his work had greatly suffered; that he was now in a job that felt very demeaning; and that he had difficulty with his supervisor due to depression.

In November 1995, the Veteran applied for vocational rehabilitation.

Private treatment records, received on August 20, 1996, show that the Veteran had quit his job and became both emotionally and mentally stabilized with relief from "the stress."

In August 1996, the Veteran testified that he had missed quite a bit of time from work over the past two years.  He testified that he used all his vacation time and sick time in hospitals and staying at home because he could not go to work.  He testified that he was working midnights, going to school in the mornings, and that he was not getting any sleep.

The report of a February 1997 VA examination reveals that the Veteran was currently living in a camper on family grounds, and that he had no income.  He reportedly last worked in December 1995.  The Veteran also reported that he was in real pain, and that his depression was related to his Reiter's syndrome.

In a March 1997 addendum, the VA examiner noted that the Veteran was having adjustment problems to his Reiter's syndrome, with marked anxiety and depression; and that he was not able to work.  The VA examiner opined that some of the depression and anxiety and adjustment problems were related to Reiter's syndrome, although other factors played a role in his current problems-namely, an inability to work, and being laid off.

In January 1996 and in July 1997, the RO denied service connection for depression as secondary to the Veteran's Reiter's syndrome.

On November 5, 1997, the Veteran submitted a formal claim for TDIU. 

In April 1998, a Decision Review Officer increased the disability rating to 40 percent for Reiter's syndrome, effective the date of outpatient treatment on July 6, 1995, showing increased symptoms that caused interference with employment; granted service connection for depression and assigned a 50 percent rating effective from the date of medical treatment on February 19, 1996, showing a nervous condition associated with his chronic physical pain; and granted a TDIU effective on February 19, 1996-i.e., the date the Veteran first met schedular requirements for a TDIU award.

Records show that, in April 1998, the Veteran accepted the award of a TDIU as a full grant, and withdrew any pending issues on appeal in writing.

Analysis

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  If, however, it is factually ascertainable that an increase in disability had occurred within the one year immediately preceding the date of receipt of the claim, then the Veteran can receive this earlier effective date.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Under applicable laws and regulations, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C. § 5110(b)(2) (2012); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o)(1)(2) (2017); VAOPGCPREC 12-98 (1998).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

Under former provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this regulation applied only when such reports related to examination or treatment of a disability for which service connection has previously been established, or when a claim specifying the benefit sought was received within one year from the date of such examination, treatment or hospital admission. 

In April 2004, the Veteran contended that the April 1998 rating decision was the product of CUE because the TDIU award should have been effective in 1987.  In July 2004, the Veteran indicated that he had received denial after denial from the VA since 1987; and that he was bedridden for weeks or months at a time and could not work because of the intense pain throughout his body.  Reportedly, his Reiter's syndrome had been a debilitating illness throughout the years.

In this regard, the Board finds that the evidence of record clearly documents that the Veteran's service-connected disabilities combined to a 20 percent rating from April 21, 1987, to July 5, 1995; a 40 percent rating from July 6, 1995, to February 11, 1996; and a 70 percent rating from February 12, 1996.  Moreover, records show that the Veteran had been working for the U.S. Postal Service from 1990 until December 1995 and, thus, he was not unemployable.  Service connection for depression ultimately was awarded, effective February 19, 1996, based on receipt of treatment records associating a nervous condition with chronic physical pain, and the reopened claim for service connection was received within one year of those treatment records.  Here, the Board finds that the correct facts were known to the Decision Review Officer at the time of the April 1998 rating decision that assigned an effective date of February 19, 1996, for the award of TDIU.
  
The regulatory provisions extant in 1998, with respect to the award of a TDIU, were similar in many respects as they are today.  Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

The Board notes that, in this case, the determination of whether the Veteran was entitled to TDIU benefits, including the effective date for that award, is "part and parcel" of the determination of the rating for the Veteran's service-connected depression.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  In this regard, the Veteran's combined disability rating first met the schedular criteria for a TDIU on the effective date of the grant of service connection for depression-that is, February 19, 1996.  Prior to that date, the Veteran's combined service-connected disabilities did not meet the schedular criteria for an award of TDIU.

In this case, the Decision Review Officer assigned an effective date of February 19, 1996, for the award of TDIU benefits, predicated on the severity of the Veteran's service-connected depression (rated as 50 percent disabling) and his service-connected Reiter's syndrome (rated as 40 percent disabling).

Inasmuch as the Veteran has failed to establish, without debate, that the correct facts, as they were then known, were not before the Decision Review Officer in April 1998, or that the Decision Review Officer ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time; and that, but for any such alleged error, the outcome of the decision would have been different, the Board must conclude that clear and unmistakable error in the April 1998 decision of the RO, as contended, has not been established.  See 38 C.F.R. § 3.105(a); see Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 331-314.  Thus, the appeal must be denied.

Stated differently, prior to the grant of TDIU, the appellant did not meet the scheduler criteria.  The AOJ did not have legal authority to grant this issue.  The evidence, at that time, also established that the Veteran was employed during part of the time.  The Veteran has attempted to revise the facts that existed at the time of the prior decision; that is prohibited; CUE is based on the facts at the time.  Furthermore, at best, there would have been a failure to refer an issue for extraschedular consideration.  Since that action is never outcome determinative, it can never be CUE.  This is little different than an argument that there was a failure in the duty to assist.

In view of the fact that the Veteran did not meet the scheduler criteria for TDIU and was employed, there was no CUE in the assignment of the effective date selected by the AOJ.  Each of the above (employment and scheduler criteria) establish separate reasons for an absence of CUE. 



ORDER

A disability rating in excess of 30 percent for a bilateral hammertoe disability is denied. 

The appeal to establish clear and unmistakable error in the April 1998 rating decision that assigned an effective date of February 19, 1996, for the award of TDIU is denied.



____________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


